DETAILED ACTION

Acknowledgement
Amendment filed on 07/19/2022 is acknowledged.
Claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
Regarding the rejection of the claims under 35 USC §103, applicant is of the opinion that Rouhani et al. (US 2021/0019605A1 (“Rouhani ‘605”)) and Rouhani et al. (US 2020/0193274A1 (“Rouhani ‘274”) does not disclose “transmitting second data representing the trained AI model having the watermark implanted therein to the host processor” as recited in claim 1 because paragraph 40 of Rouhani274 only discloses the subgraph accelerator 186 is used to perform inference calculations for an individual layer (node) of a neural network. 
Examiner notes, however, Rouhani ‘605 teaches the DP module outputting second data representing the trained AI model having the watermark implanted (Rouhani ‘605: Fig. 1 ‘Output Layer 103’; ¶¶45, 49, 54, 81, 102). Rouhani ‘605 does not specifically disclose of transmitting output to the host processor. Rouhani ‘274 teaches a system comprises a host processor (‘CPU/GPU/Neural Network Module 130’) and a DP accelerator (‘neural network (NN) accelerator 180’) and transmitting output to the host processor (Rouhani ‘274: Fig. 1, 'system 110', 'neural network accelerator 180'; ¶¶37, 39-41, 54-56 (by disclosing values that are output by the neural network accelerator 180 being sent back to the neural network module 103’)). Rouhani ‘605 and Rouhani ‘274 are analogous art because the are from the same filed of endeavor, namely that of using machine learning/AI models for data processing operations. The combination of Rouhani ‘605 and Rouhani ‘274 teaches transmitting second data representing the trained AI model having the watermark implanted therein to the host processor. 
Furthermore, Rouhani ‘274 discloses the neural network accelerator 180 can include a plurality 110 of subgraph accelerators 186 (not just one subgraph accelerator 186) that are connected to each other via an interconnect (Rouhani ‘274: ¶41).

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, 10, 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rouhani et al. (US 2021/0019605A1 (“Rouhani ‘605”)) in view of Rouhani et al. (US 2020/0193274A1 (“Rouhani ‘274”)).
Regarding claims 1, 10 and 19, 
Rouhani ‘605 teaches a computer-implemented method performed by a data processing (DP) [module] (Rouhani ‘605:, Fig. 7; ¶¶97-98), the method comprising:
receiving, at the DP [module], first data representing a set of training data (Rouhani ‘605: Fig. 1, Fig. 3 'Machine Learning Model 100'; ¶¶39)
performing training of an artificial intelligence (AI) model based on the set of training data received at  the DP [module]; (Rouhani ‘605:, Fig. 1, Fig. 3 'Machine Learning Model 100'; ¶¶39, 40, 48-49, 81)
receiving, by the DP [module], a request to implant a watermark into the AI model; (Rouhani ‘605: Fig. 3, 'Detection Engine 330'; ¶¶38, 41, 51, 52, 66 (by disclosing one or more functionalities of the detection engine 330 (e.g., digital watermark embedding, digital watermark extraction, and/or the like) may be exposed via an application programming interface (API))
implanting, by the DP [module], the watermark within the trained AI model; and (Rouhani ‘605: Fig. 3 'Detection Engine 330', Fig. 5, step 504, Fig. 7;  ¶¶38, 41, 50-52, 81, 84, 97) 
[output] second data representing the trained AI model having the watermark implanted (Rouhani ‘605: Fig. 1 ‘Output Layer 103’; ¶¶45, 49, 54, 81, 102 (by disclosing at least one programmable processor, which can be special or general purposes, coupled to receive data and instructions from, and to transmit data and instructions to…))
Additionally, for claim 10, Rouhani ‘605 teaches a data processing (DP) [module]  comprising one or more processors (Rouhani ‘605: Fig. 3, Fig. 7 ‘processor 710’; ¶¶40, 45, 97-98, 102)...
Additionally, for claim 19, Rouhani ‘605 teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a data processing (DP) [module], cause the DP accelerator to perform operations, the operations comprising…( Rouhani ‘605: ¶24; claim 41)
Rouhani ‘605 teaches outputting second data representing the trained AI model having the watermark implanted (Rouhani ‘605: Fig. 1 ‘Output Layer 103’; ¶¶45, 49, 54, 81, 102). However, Rouhani ‘605 does not explicitly teaches transmitting second data representing the trained AI model to the host processor. However, Rouhani ‘274 teaches transmitting second data representing the trained AI model to the host processor (Rouhani ‘274: Fig. 1, 'system 110', 'neural network accelerator 180'; ¶¶37, 39-41, 54-56 (by disclosing values that are output by the neural network accelerator 180 being sent back to the neural network module 103’))
Also, Rouhani ‘605 teaches DP module (Rouhani ‘605:, Fig. 7; ¶¶97-98) but not in form of an accelerator. However, Rouhani ‘274 teaches DP accelerator (Rouhani ‘274: Fig. 1, ‘NN Accelerator 180’; ¶¶37, 39-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital watermarking of machine learning models of Rouhani ‘605 to incorporate the teachings of neural network accelerator and the support of transmitting second data representing the trained AI model to the host processor, as disclosed in Rouhani ‘274, for improvement in computer hardware and software to implement neural networks (Rouhani ‘274: ¶1).
Regarding claims 6 and 15, Rouhani ‘605 in view of Rouhani ‘274 teaches the method of claim 1 and the DP accelerator of claim 10 as claim 6 being dependent of claim 1, claim 15 being dependent of claim 11, and implanting the watermark in the AI model . Furthermore,
Rouhani ‘605 teaches:
embedding the watermark in one or more nodes of the AI model. (Rouhani ‘605: ¶50)
Regarding claims 7 and 16, Rouhani ‘605 in view of Rouhani ‘274 teaches the method of claim 1 and the DP accelerator of claim 10 as claim 7 being dependent of claim 6, claim 16 being dependent of claim 15. Furthermore,
Rouhani ‘605 teaches:
the watermark is implanted in one or more weight variables of the one or more nodes of the AI model. (Rouhani ‘605: Fig. 2; ¶¶46-48, 50)
Regarding claims 8 and 17, Rouhani ‘605 in view of Rouhani ‘274 teaches the method of claim 1 and the DP accelerator of claim 10 as claim 8 being dependent of claim 6, claim 17 being dependent of claim 15. Furthermore,
Rouhani ‘605 teaches:
the watermark is stored in one or more bias variables of the one or more nodes of the AI model. (Rouhani ‘605: ¶¶46-48, 50)
Claims 3, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rouhani ‘605 in view of Rouhani ‘274 as applied to claims 1, 10 and 19 further in view of Wang et al. (US 9,996,891B2 (“Wang”)).
Regarding claims 3, 12 and 20, Rouhani ‘605 in view of Rouhani ‘274  teaches the method of claim 1, the DP accelerator of claim 10 and the non-transitory machine-readable medium of claim 19 as claim 3 being dependent of claim 1, claim 12 being dependent of claim 10 and claim 20 being dependent of claim 19:
Rouhani ‘605 in view of Rouhani ‘274 does not specifically disclose the following limitation, however in the same field of endeavor, Wang teaches:
extracting, at the DP accelerator, a watermark algorithm identifier (ID) from the request to implant the watermark; and (Wang: Fig. 1B, 'Key ID 132' 'Watermark Module 100/Watermark Extractor 136'; 7:20-39)
generating the watermark using a watermark algorithm identified by the watermark algorithm ID. (Wang: Fig. 1B, 'Watermark Module 100/Watermark generator  140', Fig. 3, 'Key Information' 'Watermark generator 140','watermark signal 328'; 9:59-61, 10:3-17)
Claim 12 is rejected on the same basis as it recites similar language.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rouhani ‘605 in view of Rouhani ‘274 to incorporate the support of watermark extractor and watermark generator, as disclosed in Wang, to be effectively used for the copyright protection (Wang: 1:49-50).
Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rouhani ‘605 in view of Rouhani ‘274 as applied to claims 1 and 10 further in view of Ribeiro et al. (NPL: MLaaS: Machine Learning as a Service, 2015 IEEE (“Riberiro”)).
Regarding claims 4 and 13, Rouhani ‘605 in view of Rouhani ‘274 teaches the method of claim 1 and the DP accelerator of claim 10 as claim 4 being dependent of claim 1 and claim 13 being dependent of claim 10. 
Rouhani ‘605 in view of Rouhani ‘274 does not specifically disclose the following limitation, however in the same field of endeavor, Ribeiro teaches:
transmitting a notification from the DP accelerator to the host processor indicating that the AI model has been trained (Ribeiro: page 900, 'IV MLaaS Process', 1st bullet 'Building'), wherein the request to implant a watermark is received from the host processor in response to the notification. (Ribeiro: page 900, 'IV MLaaS Process', 1st bullet 'Building')
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rouhani ‘605 in view of Rouhani ‘274 to incorporate the support of transmitting a notification indicating that the AI model has been trained, as disclosed in Riberiro, to facilitate the creation, validation and execution of machine learning models (Riberiro: page 896 ‘I. INTRODUCTION’).
Additionally, the claimed expression of " wherein the request to implant a watermark is received from the host processor in response to the notification" do not move to distinguish over prior art as the expression does not affect the positively recited steps of claim 1 in a manipulative sense nor does the expression affect the recited DP accelerator in claim 10 structurally or functionally.
Regarding claims 5 and 14, Rouhani ‘605 in view of Rouhani ‘274 and Ribeiro teaches the method of claim 1 and the DP accelerator of claim 10 as claim 5 being dependent of claim 4, claim 14 being dependent of claim 12. Furthermore,
Rouhani ‘605 teaches:
receiving a watermark algorithm identifier (ID) from the host processor once the host processor selects a watermark algorithm that is supported by the DP accelerator, wherein the watermark algorithm is identifier by the watermark algorithm identifier. (Rouhani ‘605: ¶54)
Additionally, for claim 5, note that the limitation, "…once the host processor selects a watermark algorithm that is supported by the DP accelerator…", recites optional language and does not have patentable weight. (MPEP 2143.03 states “…Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation...”)
For claim 14, note that the limitation, "…once the host processor selects a watermark algorithm that is supported by the DP accelerator…", does not move to distinguish over prior art as the limitation does not affect the recited DP accelerator of claim 10 structurally or functionally. 
Claims 2, 9, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rouhani ‘605 in view of Rouhani ‘274 as applied to claims 1 and 10 further in view of Bos et al. (US 2021/0034721A1 (“Bos”)).
Regarding claims 2 and 11, Rouhani ‘605 in view of Rouhani ‘274 teaches the method of claim 1 and the DP accelerator of claim 10 as claim 2 being dependent of claim 1, claim 11 being dependent of claim 10. 
Rouhani ‘605 in view of Rouhani ‘274 does not specifically disclose the following limitation, however in the same field of endeavor, Bos teaches:
receiving a pre-trained AI model; and (Bos: Fig. 1, ‘Model 16’; ¶21)
performing further training for the pre-trained AI model based on the set of training data within the DP accelerator. (Bos: Fig. 1, ‘MODEL AND WATERMARK 18’; ¶21)
Claim 11 is rejected on the same basis as it recites similar language.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rouhani ‘605 in view of Rouhani ‘274 to incorporate the support of receiving a pre-trained AI model and performing further training for the pre-trained AI model, as disclosed in Bos, to determine if a machine learning model is an illegitimate copy (Bos: ¶4).
Regarding claims 9 and 18, Rouhani ‘605 in view of Rouhani ‘274 teaches the method of claim 1 and the DP accelerator of claim 10 as claim 9 being dependent of claim 1, claim 18 being dependent of claim 10, and implanting the watermark in the AI model. 
Rouhani ‘605 in view of Rouhani ‘274 does not specifically disclose the following limitation, however in the same field of endeavor, Bos teaches:
creating one or more additional nodes of the AI model during the training to store the watermark. (Bos: Fig. 2, Fig. 7, step 73; ¶¶23, 31)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rouhani ‘605 in view of Rouhani ‘274 to incorporate the support of creating one or more additional nodes of the AI model during the training, as disclosed in Bos, to determine if a machine learning model is an illegitimate copy (Bos: ¶4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gu (US 2019/0370440A1) teaches protecting deep learning models using watermarking.
Adi (NPL: Turning Your Weakness Into a Strength: Watermarking Deep Neural Networks by Backdooring, USENIX Association, 2018) teaches embedding watermark in ML model.
Savagaonkar (US 2021/0034788A1) teaches secure collaboration between processors and processing accelerators in enclaves.
Zhao (US 2019/0312772A1) teaches provisioning of hardware accelerator resources in a distributed environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.K./Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685